PER CURIAM.
Willie L. Boston, III, seeks to appeal the district court’s May 31, 2002, order and judgment accepting the magistrate judge’s May 2, 2001, report and recommendation and denying relief on Boston’s 28 U.S.C. § 2255 (2000) motion, and the district court’s October 21, 2002, order denying Boston’s motion for reconsideration and non-publication. We have independently reviewed the record and cannot conclude that reasonable jurists would find the district court’s rulings debatable. Accordingly, we grant Boston’s pending motion for non-publication of this Court’s opinion, deny a certificate of appealability, and dismiss the appeal. 28 U.S.C. § 2253(c) (2000); Miller El v. Cockrell, — U.S. -, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.